The petition for review is granted. Further action in this matter is deferred pending consideration and disposition of a related issue **443in McMillian Albany LLC v. Superior Court, S229762 (See Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. The request for an order directing depublication of the opinion is denied.Werdegar, J., was absent and did not participate.